Nationstar Mtge., LLC v Kuddus (2019 NY Slip Op 06404)





Nationstar Mtge., LLC v Kuddus


2019 NY Slip Op 06404


Decided on August 28, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 28, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
LEONARD B. AUSTIN
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2017-13132
2017-13135
 (Index No. 20108/08)

[*1]Nationstar Mortgage, LLC, appellant, 
vAbdul Kuddus, respondent, et al., defendants.


Sandelands Eyet, LLP, New York, NY (Margaret S. Stefandl of counsel), for appellant.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from (1) an order of the Supreme Court, Queens County (Martin J. Schulman, J.), dated May 14, 2014, and (2) an order of the same court dated May 7, 2015. The order dated May 14, 2014, sua sponte, directed dismissal of the complaint and cancellation of the notice of pendency filed against the subject property. The order dated May 7, 2015, denied the plaintiff's motion pursuant to CPLR 5015(a) to vacate the order dated May 14, 2014, and to restore the action to the calendar.
ORDERED that the appeal from the order dated May 14, 2014, is dismissed, without costs or disbursements, as no appeal lies as of right from an order that does not decide a motion made on notice (see  CPLR 5701[a][2]), and we decline to grant leave to appeal (see  CPLR 5701[c]); and it is further,
ORDERED that the order dated May 7, 2015, is affirmed, without costs or disbursements.
Under the facts and circumstances of this case, the Supreme Court did not improvidently exercise its discretion in denying the plaintiff's motion, inter alia, to vacate the May 14, 2014, order directing dismissal of the complaint.
SCHEINKMAN, P.J., AUSTIN, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court